DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Claimed Subject Matter Not Shown
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one opening provided between the top and the body” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Similar issue with claim 17, where “at least one opening provided between the top and the body” is claimed but not labeled in the disclosure. 
Additionally, the limitation of “the frame further comprises vents” in claim 12 is not shown in the drawing according to the specification. Since it is a feature specified in the claims, the features must be shown or the features be cancelled. 
Corrected Drawing Required
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17–20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites:
“17. A room air purifier, comprising:
a body at least partially defining an interior chamber and an opening to the interior chamber, the body having a plurality of sides;
a top supported by the body;
at least one opening provided between the top and the body;
a working air flow path including the at least one opening and at least one aperture located at one or more of the plurality of sides; and
a purification mechanism fluidly coupled to the working air flow path, wherein the purification mechanism comprises at least one filter and at least one blower.” Emphasis added. 

Claim 17 is indefinite because it is unclear if the “an opening to the interior chamber” is the same as “at least one opening” or “at least one aperture located at one or more of the plurality of sides.” Based on the instant disclosure, the applicant discloses an embodiment, where “one or more openings not covered in fabric can be provided between the top 12 and the body 14 that are configured to allow the inflow A and the outflow B through vertical cites 31 to fluidly communicate with the purification mechanism 22.” Spec. dated Oct. 14, 2021 (“Spec.”) ps. 5–6. 
For the purpose of examination, the examiner is interpreting the “an opening to the interior chamber” as the air outlet as it locates on the body, and the term “an opening to the interior chamber” is the same as “at least one aperture located at one or more of the plurality of sides.” The examiner is interpreting the term “at least one opening provided between the top and the body” as the air inlet. This interpretation is consistent with applicant’s disclosure as stated above, which corresponds to applicant’s drawing Fig. 9. The examiner encourages the applicant to label “opening between the top and the body” and to clearly indicate airflow direction in Fig. 9. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1–5, 11–12 and 17 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Lim., KR 20–0331091 (“Lim”)1. 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Lim. 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Lim and Iwaki et al., US 2014/0216259 A1 (“Iwaki”). 
Claims 8–10 and 18–20 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Lim and Thurin et al., US 2007/0277487 A1 (“Thurin”). 
Claims 13–16 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Cho, KR 100867110 B1 (“Cho”)2. 
Regarding claim 1:
It is noted here that the term “coupled” is interpreted as the top being attached to the body in several ways, including nesting, resting on a shoulder, snap-fitting, latching or being hinged. This interpretation is consistent with the instant disclosure Spec. p. 5. 
Moshenrose discloses the claimed limitation of that a room air purifier (Moshenrose’s air cleaning furniture 100). Moshenrose Fig. 1, [0017]. The room air purifier 100 comprises a body (the portion of furniture 100 occupied by drawers 113) at least partially defining an interior chamber (inner space of furniture 100). Id. at Fig. 1, [0020]. The body 113 having a plurality of sides (four sides as shown in Fig. 1). Id. at Fig. 1. 
Moshenrose also discloses the claimed limitation of that the room air purifier 100 also comprises a top (Moshenrose’s top 111). Moshenrose Fig. 1, [0019]. Moshenrose also discloses the claimed limitation of that at least one opening (the gaps between louvers of inlet 122) provided between the top 111 and the body 113. Id. at Fig. 1, [0017]. 
Moshenrose also discloses the claimed limitation of that a purification mechanism (air cleaning device 120) provided within the interior chamber. Id. at Fig. 1. The purification mechanism 120 comprises at least one filter (air cleaning element 207) and at least one blower (motor 203 and impeller 205). Id. at Fig. 2, [0025]. The purification mechanism 120 is configured to generate an inflow through the at least one opening of inlet 122 and an outflow to an exterior of the body through at least one of the plurality of sides (exit 124 is located on one of the plurality of sides). Id. at Fig. 1. 

    PNG
    media_image1.png
    611
    563
    media_image1.png
    Greyscale

Moshenrose does not specifically disclose that its top is “coupled with” the body.  
Similar to Moshenrose, Lim is directed to an air purifier 100. Lim Fig. 3, p. 3. Similar to Moshenrose, Lim also discloses a body (Lim’s mesh body 300 and case 200) and top (Lim’s cover 400). Id. at Fig. 3, p. 3. Additionally, Lim discloses a purification mechanism (Lim’s filter member 500 and blower 230). Id. at Fig. 3, p. 3. Furthermore, Lim discloses that is cover 400 is fastened by screws. Id. at Fig. 3, p. 3. Lim also discloses that the top is coupled to the body by resting on a shoulder on the body (the top horizontal edge of air cleaning furniture 100 is a “shoulder”). It would have been obvious for Moshenrose’s lid 111 to be “coupled to” the body as disclosed by Lim in order to provide access to the interior chamber of Moshenrose and access to the purification mechanism 120 of Moshenrose. 
Regarding claim 2:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 1 wherein the top is removably coupled to the body because Lim discloses that cover 400 is detachable. Id. at Fig. 3, p. 3.
Regarding claim 3:
Moshenrose discloses the claimed limitation of that the room air purifier of claim 1 wherein the top is coupled to the body by resting on a shoulder on the body (the top horizontal edge of air cleaning furniture 100 is a “shoulder”).
Regarding claim 4:
Moshenrose discloses the claimed limitation of that the room air purifier of claim 1, further comprising a set of legs (Moshenrose’s legs 112) extending from a base (the portion beneath drawer 113, see annotated Fig. 1 below). Moshenrose Fig. 1, [0032]. The base couples to the top 111 via at least one of the plurality of sides. Id. 

    PNG
    media_image2.png
    652
    629
    media_image2.png
    Greyscale

Regarding claim 5:
Moshenrose discloses the claimed limitation of that the room air purifier of claim 4 wherein the set of legs 112 defines an access area (see annotated Fig. 1 in claim 4). Moshenrose Fig. 1. 
Regarding claim 6:
While Moshenrose does not explicitly discloses the claimed limitation of that the room air purifier of claim 4 wherein the set of legs project at an angle generally outwardly away from a central axis in its specific embodiment of Fig. 1, Moshenrose discloses an alternative embodiment of Fig. 5, where the legs of furniture piece 510 project at an angle genrally outwardly away from a central axis (which is a vertical line). Moshenrose Fig. 5. It would have been obvious for legs 112 of Moshenrose’s Fig. 1 embodiment to be like legs as shown in Moshenrose’s Fig. 5 embodiment because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding claim 7:
Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 1 wherein the at least one blower includes a first blower and a second blower, wherein the first blower is independent of the second blower in the specific embodiment of Fig. 1. 
Similar to Moshenrose, Iwaki is directed to an air purifier 1. Iwaki Fig. 1, [0051]. Similar to Moshenrose, Iwaki discloses an air purification system comprising filter 50 and blower 13. Iwaki Fig. 3, [0089].  Additionally, Iwaki discloses a second blower 14. Id. at Fig. 3, [0013]. Iwaki discloses that its design enhances the air purifying performance with blown-out charged particles. Id. It would have been obvious for Moshenrose to include a second blower as disclosed by Iwaki for an enhanced air purifying performance. With such modification, Moshenrose’s first blower 205 would perform independent of the second blower as disclosed by Iwaki the same way as Iwaki’s first blower 13 performs independently of its second blower 14. 
Additionally, adding a second blower would be mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). Here, it would have been obvious to add a second purification mechanism as disclosed by Moshenrose to enhance filtration efficiency, which is a predictable result, and therefore, no patentable significance should be given to the second blower. 
Regarding claim 8:
It is noted here that the term “bezel” is interpreted to be an adapter to enable different tops to attach to different bodies 14. “Bezel” may also be a decorative feature to enhance the ornamental appearance of the air purifier. This interpretation is consistent with the instant disclosure. Spec. dated Oct. 14, 2021 (“Spec.”) p. 6. 
Moshenrose does not explicitly discloses the claimed limitation of that the room air purifier of claim 1, further comprising a bezel provided between the top and the body.
Similar to Moshenrose, Thurin discloses a household air purifier 100. Thurin Fig. 1D, [0035]. Similar to Moshenrose, Thurin discloses its air purifier 100 comprises a removable lid or cover 121. Id. at Fig. 1D, [0047]. Additionally, Thurin discloses that its lid 121 is snap-fitted to the upper end of the device 100. Id. It would have been obvious to add Thurin’s housing upper portion 112 on Moshenrose’s body 110 and to modify Moshenrose’s top 111 to have the snap fit feature as disclosed by Thurin such that Moshenrose’s top 111 could be snap fitted to its body 110 via Thurin’s housing upper portion 112. Snap-fitting is known in the air purification art to removably fix a top to the body. With this modification, Thurin’s upper portion 112 would be the bezel in modified Moshenrose. 
Regarding claim 9:
While modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 8, further comprising a user interface located at the bezel, Thurin discloses user interface (illumination source 380) which could be mounted on upper portion 112. Thurin Fig. 4, [0054].  It would have been obvious to further include Thurin’s user interface 380 on upper portion 112 in Moshenrose as such design is known. 
Regarding claim 10:
Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 1 wherein the top comprises a recessed area surrounded by a lip raised above a surface of the recessed area.
However, as discussed in claims 8, Thurin is analogous art of Moshenrose. Thurin discloses an air purifier 100 comprisng a top (Thurin’s housing upper portion 112). Thurin Fig. 2B, [0050]. Additionally, Thurin discloses that its top 112 has a recessed area (where the filter tray 114 nests) surrounded by a lip (projecting lip 117). Id. at Fig. 2B, [0048]. It would have been obvious for Moshenrose’s top 111 to have a similar design as disclosed by Thurin because a top with a protruding lip is known in the air purification art as being suitable for being tops. 
Regarding claim 11:
Moshenrose discloses the claimed limitation of that the room air purifier of claim 1 the outflow to the exterior of the body is through a frame on at least one of the plurality of sides (Moshenrose’s air outlet 124 comprises a frame as shown in Moshenrose’s Fig. 1, which is located on the left side of furniture air purifier 100). Moshenrose Fig. 1. 
Regarding claim 12:
It is noted here that “vents” are not shown in applicant’s disclosure. Spec. The term “vents” by definition means an opening that allows air, gas, or liquid to pass out of or into a confined space.
Moshenrose discloses the claimed limitation of that the room air purifier of claim 11 wherein the frame of air outlet 124 further comprises vents (the gaps between louvers of outlet 124). Moshenrose Fig. 1. 
Regarding claim 13:
Moshenrose discloses the claimed limitation of that a room air purifier (Moshenrose’s furniture air purifier 100). Moshenrose Fig. 1, [0017]. The room air purifier 100 comprises a body (the portion of furniture air purifier 100 beneath top 111) at least partially defining an interior chamber (the inner space of furniture air purifier 100). Id. at Fig. 1, [0019]. The body has an upper portion, a lower portion, and a plurality of sides (see annotated Fig. 1). Id. at Fig. 1. 
The room air purifier 100 comprises a top (horizontal support surface 111) attached to the upper portion of the body. Id. at Fig. 1, [0033]. 
The room air purifier 100 comprises a purification mechanism (Moshenrose’s air cleaning device 100) provided within the interior chamber. Id. at Fig. 2, [0017]. The purification mechanism 120 comprises at least one filter (air cleaning elements 207) and at least one blower (impeller 205 and motor 203). Id. at Fig. 2, [0025]. 

    PNG
    media_image3.png
    661
    912
    media_image3.png
    Greyscale

Moshenrose does not disclose the claimed limitation of that dual inlets in fluid communication with the purification mechanism 120 wherein the purification mechanism 120 is configured to generate an airflow through the dual inlets. Moshenrose discloses a single inlet 122. Moshenrose Fig. 1, [0032]. 
Similar to Moshenrose, Cho is directed to an air cleaning apparatus 10. Cho Fig. 3, p. 1. Similar to Moshenrose, Cho also discloses a body with an interior chamber and a plurality of sides (Cho’s air cleaner apparatus 10 is rectangular shaped). Id. Cho discloses a similar air purification mechanism compared to Moshenrose, which comprising a filter 40 and blower 24. Id. at Fig. 1, p. 1. Furthermore, Cho discloses one or more suction ports 12 that are located on two sides of the case 10. Cho Figs. 2 and 3, p. 2. It would have been obvious for Moshenrose’s air purifier 110 to have two air inlets 122 located on two sides of case 110 as disclosed by Cho because such arrangements are known in the air purification art. 
Regarding claim 14:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 13 wherein the dual inlets are spaced about opposite potions of the room air purifier (as disclosed in Cho, the modified dual inlets 122 of Moshenrose would be arranged on opposite sides of furniture air purifier 100 the same way as the air suction ports 12 arranged on opposite sides of Cho’s case 10). Cho Figs. 2 and 3, p. 2. 
Regarding claim 15:
Modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 13 wherein the dual inlets are located on at least two of the plurality of sides (as disclosed in Cho, the modified dual inlets 122 of Moshenrose would be arranged on opposite sides—"two of the plurality of sides” of furniture air purifier 100 the same way as the air suction ports 12 arranged on opposite sides of Cho’s case 10). Cho Figs. 2 and 3, p. 2. 
Regarding claim 16:
While modified Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 13 wherein the top is removably coupled to the body, Cho discloses that its cover 30 is designed to be easily detached and coupled to the body case 10. Cho Fig. 1, p. 3. Cho also discloses that such design facilitates the replacement of filter assembly. Id. It would have been obvious for Moshenrose’s top 111 to be remobale as disclosed by Cho to facilitate the replacement of Moshenrose’s filter 120. Id.
Regarding claim 17:
Moshenrose discloses the claimed limitation of that a room air purifier (Moshenrose’s furniture air purifier 100). Moshenrose Fig. 1, [0017]. The room air purifier 100 comprises a body (the portion of air purifier 100 occupied by drawer 113) at least partially defining an interior chamber (the interior space of air purifier 100). Id. at Fig. 1, [0020].  Moshenrose also discloses the claimed limitation of that an opening (the opening of drawer 113) to the interior chamber. Id. The body 113 have a plurality of sides (furniture air purifier 100 is a rectangular shaped end table, which has four sides). Id. at Fig. 1. 
Moshenrose also discloses the claimed limitation of that a top 111 supported by the body 113. Id. at Fig. 1, [0019]. Moshenrose also discloses the claimed limitation of that at least one opening (inlet 122) provided between the top 111 and the body 113. Moshenrose Fig. 1, [0019] and [0020]. 
Additionally, Moshenrose discloses the claimed limitation of that a purification mechanism (air cleaning device 120), wherein the purification mechanism comprises at least one filter 207 and at least one blower (impeller 205 and motor 203). Moshenrose Fig. 2, [0025]. 
However, Moshenrose does not disclose the claimed limitation of that a working air flow path including the at least one opening and at least one aperture located at one or more of the plurality of sides. Moshenrose also does not disclose the claimed limitation of that the purification mechanism 120 fluidly coupled to the working air flow path. 
Similar to Moshenrose, Lim is directed to an air purifier 100. Lim Fig. 3, p. 3. Similar to Moshenrose, Lim also discloses a body (Lim’s mesh body 300 and case 200) and top (Lim’s cover 400). Id. at Fig. 3, p. 3. Additionally, Lim discloses a purification mechanism (Lim’s filter member 500 and blower 230). Id. at Fig. 3, p. 3. Furthermore, Lim discloses a working air flow path including at least one opening (mesh opening on mesh body 300) and at least one aperture (Lim’s outlet 210) located at one or more of the plurality of sides (Lim’ case 200). Lim Fig. 4, p. 3. Lim also discloses that its purification mechanism 500,230 is fluidly coupled to the working air flow path. Id. at Fig. 4, p. 3. Since Moshenrose discloses that the relative position of its air inlet 122, air outlet 124 are shown for example only, it would have been obvious to modify Moshenrose to have its air outlet 124 located beneath its air inlet 122 and occupy a lower portion of the body 113 as disclosed by Lim because Lim discloses such working air flow path is known in the art. With this modification, Moshenrose’s air outlet 124 located beneath its air inlet 122  would corresponds to the claimed “an opening to the interior chamber” and “at least one aperture located at one or more of the plurality of sides.” Moshenroses’s air inlet 122 located would correspond to the “at least one opening provided between the top and the body.”
Additionally, it is noted here that Moshenrose discloses in an alternative embodiment, a working air flow path, where the air inlet 122 is located above air outlet 124, which would read on the claimed limitation. Moshenrose Fig. 5. It would have been obvious for Moshenrose’s embodiment of Fig. 1 to have a similar air inlet and outlet arrangement of Fig. 5 because such arrangement is known. With this modification, Moshenrose’s air outlet 124 located beneath its air inlet 122 would corresponds to the claimed “an opening to the interior chamber” and “at least one aperture located at one or more of the plurality of sides.” Moshenroses’s air inlet 122 located would correspond to the “at least one opening provided between the top and the body.”
Regarding claim 18:
It is noted here that the term “bezel” is interpreted to be an adapter to enable different tops to attach to different bodies 14. “Bezel” may also be a decorative feature to enhance the ornamental appearance of the air purifier. This interpretation is consistent with the instant disclosure. Spec. dated Oct. 14, 2021 (“Spec.”) p. 6. 
Modified Moshenrose does not disclose the claimed limitation of that the room air purifier of claim 17, further comprising a bezel provided between the top and the body.
Similar to Moshenrose, Thurin discloses a household air purifier 100. Thurin Fig. 1D, [0035]. Similar to Moshenrose, Thurin discloses its air purifier 100 comprises a removable lid or cover 121. Id. at Fig. 1D, [0047]. Additionally, Thurin discloses that its lid 121 is snap-fitted to the upper end of the device 100. Id. It would have been obvious to add Thurin’s housing upper portion 112 on Moshenrose’s body 110 and to modify Moshenrose’s top 111 to have the snap fit feature as disclosed by Thurin such that Moshenrose’s top 111 could be snap fitted to its body 110 via Thurin’s housing upper portion 112. Snap-fitting is known in the air purification art to removably fix a top to the body. With this modification, Thurin’s upper portion 112 would be the bezel in modified Moshenrose. 
Regarding claim 19:
While modified Moshenrose discloses the claimed limitation of that the room air purifier of claim 18, further comprising a user interface provided on the bezel, Thurin discloses a user interface (illumination source 380) which could be mounted on upper portion 112. Thurin Fig. 4, [0054].  It would have been obvious to further include Thurin’s user interface 380 on upper portion 112 in Moshenrose as such design is known. 
Regarding claim 20:
Modified Moshenrose disclose the claimed limitation of that the room air purifier of claim 17, further comprising a set of legs (Moshenrose’s leg 112) extending from a base (bottom surface of bottom drawer 113) coupled to the top 111 via at least one of the plurality of sides (all four sides), wherein the set of legs 112 defines an access area (the space between the leges 112 from floor to the base). Moshenrose Fig. 1, [0032]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Lim’s original document and machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 A copy of the Cho reference and its machine translation is provided with the Office Action. The examiner relies on the original document for the figures and the machine translation for the text.